Citation Nr: 0506930	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  05-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

The instant appeal arose from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Louis, Missouri, which denied a claim for an 
increased rating for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In response to the veteran's claim for increase, a VA audio 
examination was scheduled in September 2003.  The examination 
report noted that a VA hearing impairment examination must 
include a controlled speech discrimination test with a report 
of maximum speech recognition and a pure tone audiometry test 
with measurements reported at the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz.  However, the audiology 
examination results did not report specific numerical scores 
related to maximum speech recognition or to pure tone 
measurements reported at the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz.  

The veteran and his representative have requested that the 
Board remand this case for another VA audio examination which 
provides specific numerical scores related to maximum speech 
recognition and pure tone measurements reported at the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz.  

"[R]atings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendemann v. Principi, 3 Vet. App. 345 (1992).  
However, where, as here, no numeric designations were 
provided by the VA examiner, appellate review is frustrated.  
Accordingly, the Board will remand the matter to develop an 
appropriate VA audiology examination.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran should be scheduled for a 
VA audiological examination to determine 
the nature and severity of his service-
connected bilateral hearing loss.  All 
indicated tests should be accomplished, 
and all clinical findings should be 
reported in detail.  In particular, 
specific numerical scores related to 
maximum speech recognition and to pure 
tone measurements reported at the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz should be provided.  

2.  The RO should then review the 
veteran's claim.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case.  The veteran should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




